ELLIS, Judge.
This case arises out of an automobile accident which happened in Bogalusa, Louisiana, on the evening of May 2, 1973.
Plaintiff John L. Carroll testified that he was driving west at 30 miles per hour when an automobile suddenly backed into the street ahead of him. He stated that he did not have time to avoid running into it.
Defendant Tommy Stogner, and his two guest passengers, testified that they looked before backing into the street and saw plaintiff’s car over 600 feet away. Mr. Stogner backed out and had gone forward 15 or 20 feet when his automobile was struck from the rear by Mr. Carroll’s truck.
This suit was brought by Mr. Carroll against Mr. Stogner and The Travelers Insurance Company, his insurer. After trial on the merits, judgment was rendered in *63favor of plaintiff for special damages of $2,479.55 and $7,500.00 in general damages. Defendants have appealed.
It is claimed that the trial judge erred in finding Mr. Stogner negligent, in failing to find Mr. Carroll contributorily negligent, and in awarding excessive general damages.
After hearing the witnesses, the trial judge accepted plaintiff’s version of the accident, and we find no manifest error in his determination that plaintiff was unable to avoid the accident when defendant backed out into the street immediately in front of him. Defendants’ arguments to the contrary are based on testimony which was rejected by the trial judge.
Plaintiff injured his mouth and low back. He was hospitalized for five days with an acute lumbosacral sprain and contusions of the face. The latter injury cleared up within a week. Plaintiff was treated by his personal physician until June 18, 1973,- when he was discharged to return to work. He has performed heavy labor since that time, but continued to complain of difficulty with his back as of the time of trial in December, 1974.
An orthopedist who examined him in August, 1973, felt he was not able to work. The doctor wished, to perform further diagnostic tests at that time, but plaintiff did not have these done because he could not afford them.
Another orthopedist, who examined plaintiff shortly before the trial, found no objective symptoms to explain plaintiff’s complaints, and was of the opinion that plaintiff was suffering no disability.
The trial judge awarded $7,500.00 to plaintiff for his injuries. We find this to be high, but if plaintiff was still suffering pain in December, 1974, the award is within the very broad discretion now accorded trial judges in such matters.
The judgment appealed from is affirmed, at defendants’ cost.
AFFIRMED.